DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art or record does not disclose the method of claim 1, including “determining one or more predicted acoustic response amplitudes associated with the one or more acoustic responses associated with a first receiver of the plurality of receivers using a casing-tool wave interference model, wherein the travel time, one or more casing waves and one or more tool waves are inputs to the casing-tool wave interference model;” does not disclose the system of claim 8, including “a non-transitory memory storing one or more instructions that, when executed by the process, cause the process to: … determine one or more predicted acoustic response amplitudes associated with the one or more acoustic responses associated with a first receiver of the plurality of receivers using a casing-tool wave interference model, wherein the travel time, one or more casing waves and one or more tool waves are inputs to the casing-tool wave interference model;” nor disclose the non-transitory computer readable medium of claim 15, including “determining one or more predicted acoustic response amplitudes associated with the one or more acoustic responses associated with a first receiver of the plurality of receivers using a casing-tool wave interference model, wherein the travel time, one or more casing waves and one or more tool waves are inputs to the casing-tool wave interference model.”
Claims 2-7, 9-14 and 16-20 depend from claims 1, 8 and 15, respectively, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687